
	
		II
		111th CONGRESS
		1st Session
		S. 845
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Thune (for himself,
			 Mr. Barrasso, Mr. Begich, Mr.
			 Bennett, Mr. Brownback,
			 Mr. Burr, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cochran, Mr. Crapo, Mr.
			 DeMint, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Graham, Mr. Grassley,
			 Mr. Hatch, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Martinez, Mr. Risch, Mr.
			 Roberts, Mr. Vitter, and
			 Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  allow citizens who have concealed carry permits from the State in which they
		  reside to carry concealed firearms in another State that grants concealed carry
		  permits, if the individual complies with the laws of the
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 Respecting States Rights and Concealed
			 Carry Reciprocity Act of 2009.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 GeneralChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C the following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearmsNotwithstanding any provision of the law of
				any State or political subdivision thereof:
						(1)A person who is not
				prohibited by Federal law from possessing, transporting, shipping, or receiving
				a firearm, and is carrying a valid license or permit which is issued pursuant
				to the law of any State and which permits the person to carry a concealed
				firearm, may carry a concealed firearm in accordance with the terms of the
				license or permit in any State that allows its residents to carry concealed
				firearms, subject to the laws of the State in which the firearm is carried
				concerning specific types of locations in which firearms may not be
				carried.
						(2)A person who is not
				prohibited by Federal law from possessing, transporting, shipping, or receiving
				a firearm, and is otherwise than as described in paragraph (1) entitled to
				carry a concealed firearm in and pursuant to the law of the State in which the
				person resides, may carry a concealed firearm in accordance with the laws of
				the State in which the person resides in any State that allows its residents to
				carry concealed firearms, subject to the laws of the State in which the firearm
				is carried concerning specific types of locations in which firearms may not be
				carried.
						.
			(b)Clerical
			 AmendmentThe table of sections for chapter 44 of title 18 is
			 amended by inserting after the item relating to section 926C the
			 following:
				
					
						926D. Reciprocity for the carrying of
				certain concealed
				firearms.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect 90 days after the date of enactment of this
			 Act.
		
